Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 05, 2021 has been entered.

Allowable Subject Matter
Claims 1-2, 4, 6-8, 10, 12-14, 16, 18-20, and 22-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the art of record, considered alone or in combination, neither anticipates nor renders obvious a harvesting machine, comprising:… a combination of a drive mechanism having at least one crank arm, a plunger, a linkage system having first and second rocker arms, first and second connecting links, and at least one link in structural arrangements as claimed.
Claim 14 is allowed because the art of record, considered alone or in combination, neither anticipates nor renders obvious a harvesting machine, comprising:… a combination of a drive mechanism having at least one crank arm, a plunger, a linkage system having first and second control arms, first and second connecting links, and wherein each of the first and second control arm includes a slot that extends between each ends over at least half of an entire length of the respective control arm, in structural arrangements as claimed.
Claim 20 is allowed because the art of record, considered alone or in combination, neither anticipates nor renders obvious a harvesting machine, comprising:… a combination of a drive mechanism having at least one crank arm, a plunger, a linkage system having first and second rocker arms, first and second connecting links, and at least one link having a variable length in structural arrangements as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520. The examiner can normally be reached Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        December 18, 2021